Citation Nr: 1140211	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for arthritis of the arms, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area.

5.  Entitlement to service connection for arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area.

6.  Entitlement to a compensable disability rating for traumatic injury to the sternal area.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  A videoconference Board hearing was held at the RO in February 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2009, the Board reopened the Veteran's previously denied claim of service connection for a right hip disability and remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board observes that, in a February 1981 rating decision, the RO denied the Veteran's claim of service connection for a bilateral foot disability (which it characterized as pes planus/hallux valgus/splayed feet).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to service connection for arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area, is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In February 1981, the RO denied the Veteran's claim of service connection for a bilateral foot disability and the Veteran did not appeal.

2.  The evidence received since the February 1981 RO decision is insufficient to reopen the previously denied claim of service connection for a bilateral foot disability because it does not relate to an unestablished fact necessary to substantiate this claim.

3.  The competent evidence shows that the Veteran's current low back disability is not related to active service.

4.  The competent evidence shows that the Veteran's current mild degenerative joint disease of the right hip is not related to active service.

5.  The competent evidence shows that the Veteran does not experience any disability due to arthritis of the arms which is attributable to active service or any incident of service, including as due to a service-connected disability.

6.  The competent evidence shows that the Veteran's service-connected traumatic injury to the sternal area is manifested by complaints of a pain and a painful scar that is 0.2 centimeters (cm) wide.


CONCLUSIONS OF LAW

1.  The February 1981 RO decision, which denied the Veteran's claim of service connection for a bilateral foot disability (which it characterized as pes planus/hallux valgus/splayed feet), is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted since the February 1981 RO decision in support of the claim of service connection for a bilateral foot disability is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A low back disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A right hip disability was not incurred in active service nor may arthritis of the right hip be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

5.  Arthritis of the arms was not caused or aggravated by active service, including as due to a service-connected disability, nor may arthritis of the arms be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

6.  The criteria for a compensable disability rating for traumatic injury to the sternal area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, Diagnostic Code (DC) 5321 (2011).  

7.  The criteria for a separate 10 percent rating, and no higher, for a scar associated with the Veteran's service-connected traumatic injury to the sternal area have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2003, May 2007, August 2008, October 2009, October 2010, and in February 2011, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  These letters also advised the Veteran to submit evidence showing that his service-connected traumatic injury to the sternal area had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA substantially has satisfied the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The October 2009, October 2010, and February 2011 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a bilateral foot disability, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Veteran's previously denied claim of service connection for a bilateral foot disability.  The evidence also does not support granting the Veteran's claims of service connection for a low back disability, a right hip disability, or for arthritis of the arms.  The evidence finally does not support assigning a compensable disability rating for the Veteran's service-connected traumatic injury to the sternal area.  By contrast, the evidence supports assigning a separate 10 percent rating for a scar associated with his service-connected traumatic injury to the sternal area.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in August 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2003 letter was issued to the appellant and his service representative prior to the January 2004 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has contended that he was treated for a bilateral foot disability at Southside Foot Clinic in Shreveport, Louisiana.  He also has contended that he was treated for his claimed disabilities at North Monroe Medical Center in Monroe, Louisiana.  In response to requests from the RO for these records, each of these facilities notified VA in separate November 2003 correspondence that they had no records for the Veteran.

Pursuant to the Board's July 2009 remand, the Veteran was asked to provide complete mailing addresses for certain private physicians whom he had referred to in his February 2009 Board hearing testimony.  The Veteran responded in November 2009 with a statement that he had received no new medical treatment and all of his treatment records were located at various VA facilities.  It appears that the VA facilities identified by the Veteran in his Board hearing testimony were contacted by the RO and all available treatment records for the Veteran were obtained and associated with the claims file.  Thus, the Board concludes that there was substantial compliance with its remand directives concerning the Veteran's medical records.  See generally Stegall v. West, 11 Vet. App. 268 (1998). 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Veteran's claim of service connection for a bilateral foot disability, an examination is not required.  There also is no competent evidence that a low back disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The Veteran was provided with VA examination in 2008 which addressed the current nature and severity of his service-connected traumatic injury to the sternal area.  He also was provided with VA examinations in 2010 which addressed the contended causal relationships between a right hip disability, arthritis of the arms, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence Claim

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied claim of service connection for a bilateral foot disability (previously characterized as pes planus/hallux valgus/splayed feet).  He specifically contends that the newly submitted evidence shows that he currently experiences a bilateral foot disability which is related to active service.

In February 1981, the RO denied, in pertinent part, the Veteran's claim of service connection for a bilateral foot disability (which it characterized as pes planus/hallux valgus/splayed feet).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the February 1981 rating decision and it became final.  

The claim of service connection for a bilateral foot disability may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for a bilateral foot disability on a VA Form 21-4138 which was date stamped as received by the RO on July 29, 2003.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a bilateral foot disability, the evidence before VA at the time of the prior final RO decision in February 1981 consisted of the Veteran's service treatment records, his post-service private treatment records, and a September 1976 VA examination report.  The RO noted that the Veteran's service treatment records were negative for any evidence of a bilateral foot disability.  The Veteran's VA examination showed pes planus and bunion formation in the left great toe.  The Veteran's post-service private treatment records dated in 1980-81 showed treatment for multiple foot disabilities, to include flexible flat feet, bilateral hallux valgus, and splayed feet.  Because there was no competent evidence that the Veteran's bilateral foot disability was related to active service, the claim was denied.

The newly received evidence includes voluminous additional VA outpatient treatment records, additional post-service private treatment records, and the Veteran's lay statements and Board hearing testimony.  The newly submitted VA outpatient treatment records show that, on VA outpatient treatment in March 2000, the Veteran's complaints included left foot pain on the plantar surface of the left foot.  The Veteran reported that he had to stand for prolonged periods of time in his job as a supervisor.  He also reported that he was unable to stand for longer than 15-20 minutes at a time.  Physical examination showed pain on the plantar surface of the foot where the heel met the mid-foot.  The VA clinician stated that he had filled out an employment form to allow the Veteran to return to work but with restricted duties (not standing) "due to his probable plantar fasciitis."

The Veteran testified at his February 2009 Board hearing that his feet hurt and swelled.  He also testified that he continued to experience bilateral foot disability.  See Board hearing transcript dated February 6, 2009, at pp. 38-45.

With respect to the Veteran's application to reopen a previously denied claim of service connection for a bilateral foot disability, the Board notes that the evidence which was of record in February 1981 indicated that the Veteran's current bilateral foot disability was not related to active service.  Despite the Veteran's assertions, a review of the competent evidence submitted since February 1981 also does not show that his claimed bilateral foot disability is related to active service.  Indeed, there is no indication in the newly submitted evidence that the Veteran currently experiences any right foot disability which could be attributed to active service.  And, although the Veteran complained of left foot disability on VA outpatient treatment in March 2000, his more recent VA treatment records show no complaints of or treatment for a left foot disability.  This evidence further does not demonstrate that any claimed bilateral foot disability could be attributed to active service.  The Board finds that, although the evidence received since February 1981 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran's bilateral foot disability was not related to active service.  It appears that the Veteran's bilateral foot disability may have been resolved with private treatment in 1980-81, including right foot surgery.  Thus, the Board also finds that the evidence received since the February 1981 rating decision denying the Veteran's service connection claim for a bilateral foot disability does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Veteran's previously denied service connection claim for a bilateral foot disability.  Unlike in Shade, there is no evidence in this case - either previously considered in the February 1981 rating decision or received since that decision became final - which demonstrates that any current bilateral foot disability could be attributed to active service.  Indeed, as noted, there is no evidence that the Veteran has experienced any right foot disability since his right foot surgery in 1980 or any left foot disability since March 2000.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for a bilateral foot disability.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for a bilateral foot disability is not reopened. 

Service Connection Claims

The Veteran contends that he incurred a low back disability, a right hip disability, and arthritis of the arms during active service.  He also contends that his service-connected cervical muscle strain and/or traumatic injury to the sternal area caused or aggravated (permanently worsened) his claimed arthritis of the arms.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Despite the Veteran's assertions and Board hearing testimony to the contrary, a review of his service treatment records shows no complaints of or treatment for a low back disability arms at any time during active service.  These records show instead that, at his enlistment physical examination in February 1974, clinical evaluation of the Veteran's spine was normal.  On outpatient treatment on September 11, 1975, it was noted that the Veteran had been in a motor vehicle accident (MVA) on September 5, 1975, off-base and had seen a civilian doctor.  X-rays appeared to be within normal limits.  At his separation physical examination in June 1976, clinical evaluation of the Veteran's spine was normal.  The Veteran denied all relevant medical history.

The post-service evidence indicates that, although the Veteran has experienced a low back disability since his service separation, it is not related to active service.  These records show that the Veteran was seen on VA examination in 2003; at that time, however, his complaints were limited to the cervical spine.  He did not report, and the VA examiner who saw him in 2003 did not indicate, any complaints of or treatment for a low back disability at any time during or after active service.  

The Veteran testified at his February 2009 Board hearing that he initially injured his low back during boot camp and was placed on a physical profile for low back pain for several weeks.  He also testified that he was placed on a physical profile for low back pain at least 3 times during active service.  See Board hearing transcript dated February 6, 2009, at pp. 25-26.  He testified further that he had been treated since service for low back problems.  Id., at pp. 26-32.

On VA outpatient treatment in January 2010, the Veteran's complaints included low back pain "which has not been evaluated."  No relevant history was noted.  Physical examination showed a full range of motion in the spine, negative leg raise, and reported pain in the lumbar region.  The assessment included chronic low back pain.

The Board acknowledges the Veteran's assertions and Board hearing testimony that his current low back disability is related to active service.   There is no support in his service treatment records for his assertion that he injured his low back or was placed on a physical profile for low back pain at any time during active service, however.  These records show instead that the Veteran's low back was normal at his enlistment and separation physical examinations.  The Board finds that, because the Veteran was treated repeatedly during active service for a variety of orthopedic complaints related to an in-service MVA in September 1975, including cervical muscle strain and a traumatic injury to the sternal area, and because he did not complain of or seek treatment for any low back problems during this treatment or at any other time during service, a review of the Veteran's service treatment records persuasively suggests that he did not incur a low back disability at any time during active service.  

It appears that, following his service separation in July 1976, the Veteran did not complain of or seek treatment for a low back disability until VA outpatient treatment in January 2010, or almost 34 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran himself reported in January 2010 that his low back pain had not been evaluated previously.  This suggests that the Veteran had not sought treatment for low back pain prior to January 2010, despite his Board hearing testimony to the contrary.  The Veteran has contended that he was treated at North Monroe Medical Center between 1984 and 1988 for a low back disability; however, as noted above, this facility notified VA in November 2003 that it had no records for the Veteran.  There also is no indication in the Veteran's recent VA outpatient treatment records that his chronic low back pain, which may have been evaluated for the first time on VA outpatient treatment in January 2010, is related to active service.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which indicates that his low back disability is related to active service.   Thus, the Board finds that service connection for a low back disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for arthritis of the arms, including as secondary to service-connected cervical muscle strain and/or traumatic injury to the sternal area The Board acknowledges the Veteran's assertions and Board hearing testimony that he incurred arthritis of the arms during active service or, in the alternative, that his service-connected cervical muscle strain and/or traumatic injury to the sternal area caused or aggravated his claimed arthritis of the arms.  Despite the Veteran's assertions to the contrary, a review of his service treatment records does not indicate that he experienced arthritis of the arms at any time during active service.  Nor do these records show that the Veteran experienced arthritis of the arms as a result of the cervical muscle strain and/or traumatic injury to the sternal area that he incurred following an in-service MVA in September 1975.  The Veteran's service treatment records show instead that his arms were clinically normal at his enlistment physical examination in February 1974.

The Veteran reported to an emergency room (ER) at a U.S. Army Hospital on September 16, 1975, complaining of left-sided chest pain which was sharp, non-radiating, and worsened when he extended his left arm.  The Veteran's MVA was noted.  Physical examination showed a regular heart rate and rhythm and a full range of motion in the arm.  An echocardiogram (EKG) showed non-specific S-T wave changes.  The impression was muscular pain.  

The Veteran again reported to an ER at a U.S. Army Hospital on November 14, 1975, complaining of "pain over my heart" since September.  Physical examination showed a clear chest and normal chest expansion bilaterally.  A history of old trauma was noted.  X-rays of the chest and ribs were negative.  The diagnosis was muscle pain.

On outpatient treatment on March 3, 1976, the Veteran complained that the left side of his chest was hurting.  His MVA was noted.  It was noted that he sustained a contused sternum following this MVA and continued to experienced sternal pain which "shoots over to the left side."  Objective examination showed tenderness in the sterno-costal and costochondral areas.  The assessment was post-traumatic pain.

The Veteran's arms again were normal clinically at his separation physical examination in June 1976.  The Veteran denied all relevant medical history.

The evidence does not show that the Veteran experienced arthritis of the arms during active service or within the first post-service year (i.e., by February 1977) such that service connection for arthritis of the arms is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board finds it especially significant that, when the Veteran was seen on VA examination in September 1976, approximately 2 months after his service separation (and within the first post-service year), he did not report and the VA examiner did not indicate any complaints related to his arms.  The Veteran's complaints focused instead on continuing problems related to the cervical muscle strain and traumatic injury to the sternal area which he sustained in an MVA in September 1975.  Physical examination in September 1976 showed that the Veteran was able to raise his arms in lateral abduction to 160 degrees on the left and to 140 degrees on the right.  Thus, the Board finds that service connection for arthritis of the arms is not warranted on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for arthritis of the arms on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  In addition to the service treatment records discussed above, the Veteran's post-service VA and private outpatient treatment records show no complaints of or treatment for arthritis of the arms at any time since his separation from service.  Nor does the post-service evidence indicate that a service-connected disability caused or aggravated (permanently worsened) the Veteran's claimed arthritis of the arms.  The Veteran testified at his February 2009 Board hearing that he experienced throbbing pain in his arms.  See Board hearing transcript dated February 6, 2009, at pp. 3-4.  He also testified that he experienced numbness in the fingers of both hands.  Id., at pp. 4.  He testified further that he had experienced all of these symptoms since service.  Id.  It appears that, following service separation in July 1976, the Veteran first complained of arthritis of the arms when he was seen on VA examination in August 2010, or more than 34 years later.  See Maxson, 230 F.3d at 1333.  

On VA peripheral nerves examination in August 2010, the Veteran's complaints included pain down the right arm to the elbow and numbness in the fingertips of both hands since 1974.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had experienced worsening arm problems since an in-service MVA.  Physical examination showed normal sensation of the bilateral upper extremities, proximal upper extremity weakness bilaterally associated with complaints of pain in the neck, normal muscle tone, no muscle atrophy, gait abnormality, imbalance or tremor, evidence of fasciculation, or any joint function affected by a nerve disorder.  There were positive Tinel's and Phalen's signs at both wrists.  The VA examiner opined that, based on the Veteran's history and prior documentation in the claims file and medical records, his in-service injuries were the cause of his continued cervical pain and cervical spondylosis.  This examiner also opined that the Veteran needed further evaluation for possible cervical radiculopathy secondary to cervicalgia versus carpal tunnel syndrome or both diagnoses.  She stated that these diagnoses could not be made with certainty without an electromyograph (EMG) which would be ordered and an addendum reflecting the EMG results would be attached to this examination report.  The diagnoses were cervicalgia, cervical spondylosis, and cervical radiculopathy versus carpal tunnel syndrome.

In a November 2010 addendum to the August 2010 VA examination report, the VA examiner who saw the Veteran in August 2010 reviewed the results of an August 2010 VA EMG conducted after the Veteran's VA examination.  This VA examiner stated that a repeat EMG of both upper extremities showed no evidence of cervical radiculopathy or carpal tunnel syndrome.  This VA examiner concluded that there was no evidence on EMG of cervical radiculopathy or carpal tunnel syndrome.

There is no competent evidence that the Veteran currently experiences any disability due to his claimed arthritis of the arms which could be attributed to active service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced arthritis of the arms at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of arthritis of the arms at any time during the pendency of this appeal.  The Veteran also has not identified any competent evidence, to include a medical nexus, which demonstrates that he experiences any current disability due to arthritis of the arms which is attributable to active service, including as due to service-connected cervical muscle strain and/or traumatic injury to the sternal area.  Absent such evidence, the Board finds that service connection for arthritis of the arms, including as due to service-connected cervical muscle strain and/or traumatic injury to the sternal area is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right hip disability.  The Veteran's service treatment records show that his right hip was normal clinically at his enlistment physical examination in February 1974.  On outpatient treatment in May 1974, the Veteran complained of blunt trauma to the right hip after a fall which occurred the day before being seen.  He also complained of mild right hip pain on walking and running.  Physical examination showed slight tenderness of the right hip and slight pain on flexion of the hip.  Rotation and abduction of the femur caused no pain.  The impression was a hip sprain.  The Veteran was sent back to duty.  His right hip was normal clinically at his separation physical examination in June 1976.

The evidence does not show that the Veteran experienced arthritis of the right hip during active service or within the first post-service year (i.e., by February 1977) such that service connection is warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  The immediate post-service evidence shows that, on VA examination in September 1976, the Veteran's complaints included occasional right hip pain.  The Veteran stated that he bruised his right hip during service and was given a temporary physical profile for approximately 2 weeks before being returned to full duty with his unit.  X-rays of the right hip were negative.  Physical examination showed a full range of motion in the bilateral hips with no abnormalities.  The impressions included a history of trauma to the left hip with residual pain and soreness.  (The Board notes parenthetically that the reference to a history of trauma to the left hip in this examination report may be a typographical error as this examination focused on the Veteran's right hip.)  The September 1976 VA examiner did not relate the Veteran's reported history of hip trauma to active service or any incident of service, however.  X-rays of the right hip also were negative, suggesting that no arthritis of the right hip was present.  Thus, the Board finds that service connection for arthritis of the right hip is not warranted on a presumptive service connection basis.  Id.

The Veteran also is not entitled to service connection for a right hip disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The post-service evidence indicates that, although the Veteran has experienced a right hip disability since his service separation, it is not related to active service.  For example, on VA outpatient treatment in May 2002, the Veteran's complaints included hip pain.  He reported being in an MVA and had been evaluated at a private hospital.  X-rays of the right hip were normal.  The impressions included degenerative joint disease.

The Veteran testified at his February 2009 Board hearing that he had a slight limp as a result of his right hip disability.  He also testified that he had shifted his weight from his right side to his left side as a result of his right hip disability.  See Board hearing transcript dated February 6, 2009, at pp. 33.  He testified further that his right hip disability made it difficult from him to go from a sitting to a standing position.  Id., at pp. 36.

On VA examination in April 2010, the Veteran complained of right hip pain since falling during basic training.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported experiencing right hip giving way, pain, stiffness, weakness, locking episodes 1-3 times a month, and tenderness.  He denied experiencing right hip arthritis.  He was able to stand for 15-30 minutes and was able to walk 1/4 mile.  Physical examination showed an antalgic gait, no evidence of abnormal weight bearing or inflammatory arthritis, and tenderness and guarding of movement in the right hip.  There was objective evidence of pain on active motion of the right hip and limited hip flexion and abduction.  There was no additional limitation of motion after three repetitions and no joint ankylosis.  X-rays of the right hip showed mild degenerative changes.  The diagnosis was degenerative joint disease of the right hip.

In a June 2010 addendum to the April 2010 VA examination report, the VA examiner who had seen the Veteran in April 2010 opined that the Veteran's current mild degenerative joint disease of the right hip less likely than not had its onset during active service or was in any causally related to or aggravated by service or any of the Veteran's service-connected disabilities.  The VA examiner's rationale was that the Veteran had injured his right hip in 1974 and, although he continued to complain of pain, no positive findings were ever noted.  This examiner also stated that the Veteran worked in the postal service for 30 years and currently had findings of early degenerative joint disease of the right hip which could have been caused by his job.

The Board acknowledges the Veteran's assertions and Board hearing testimony that his current right hip disability is related to active service.  The competent evidence does not support his assertions, however.  It shows instead that, although the Veteran injured his right hip during service, this injury was acute, transitory, and resolved with treatment.  VA examination conducted in September 1976, approximately 2 months after his service separation, showed only a history of trauma to the right hip and right hip x-rays were negative.  The September 1976 VA examiner also did not relate the Veteran's history of right hip trauma to active service.  This supports a finding that any right hip injury experienced by the Veteran during active service was acute, transitory, and resolved with in-service treatment.  Following VA examination in April 2010, a different VA examiner concluded in June 2010 after a review of the claims file that, although the Veteran had injured his right hip and complained of continuing right hip problems, no positive findings of right hip disability had been found.  This VA examiner also opined that the Veteran's current mild degenerative joint disease of the right hip was not related to active service and was not caused or aggravated by a service-connected disability.  He concluded instead that the Veteran's current right hip disability could have been caused by his 30 years of post-service employment at the postal service.  There is no competent contrary opinion of record concerning the contended causal relationship between the Veteran's current right hip disability and active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current right hip disability is related to active service.  Thus, the Board finds that service connection for a right hip disability is not warranted on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability, right hip disability, and arthritis of the arms have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain), the right hip (giving way, pain, stiffness, weakness, locking episodes 1-3 times a month, and tenderness) and arthritis of the arms (pain down the right arm to the elbow and numbness in the fingertips of both hands) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a low back disability, right hip disability, and arthritis of the arms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disabilities began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his spine and upper and lower extremities were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a low back disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1976) and initial reported symptoms related to a low back disorder in January 2010 (a 34-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  As noted above, the evidence also shows no complaints of or treatment for arthritis of the arms at any time during or after active service.

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including cervical muscle strain, traumatic injury to the sternal area, an eye injury, and hemorrhoids (August 1976).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the low back or arthritis of the arms.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Although the Veteran complained of an in-service right hip injury on VA examination in September 1976, x-rays of the hip were negative and the diagnoses included only a history of hip trauma which was not related to active service by the VA examiner.

When the Veteran was seen by VA in September 1976, approximately 2 months following his service separation, he also did not report the onset of low back or arthritis of the arms symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints focused instead on his chest and sternal area injuries experienced during his in-service MVA in September 1975, bilateral foot problems, the right hip, and indigestion.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a neck injury, a chest injury, an eye injury, hemorrhoids, and stomach problems in August 1976, shortly after service separation, but did not claim service connection for a low back disability or arthritis of the arms or make any mention of any relevant symptomatology.  He did not claim that symptoms of these disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Increased Rating for Traumatic Injury to Sternal Area

The Veteran finally contends that his service-connected traumatic injury to the sternal area is more disabling than currently evaluated.  The Veteran testified before the Board in February 2009 that his sternal area was very tender.  He also testified that there was a painful and tender scar which was associated with his service-connected traumatic injury to the sternal area.  See Board hearing transcript dated February 6, 2009, at pp. 21-22.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected traumatic injury to the sternal area currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.73, DC 5321 (Group XXI muscles).  See 38 C.F.R. § 4.73, DC 5321 (2011).  DC 5321 provides disability ratings for injuries to the Group XXI muscles whose function is respiration and whose muscles are the thoracic muscle group.  A zero percent rating is assigned for slight disability of the Group XXI muscles.  A 10 percent rating is assigned for moderate disability of the Group XXI muscles.  A maximum 20 percent rating is assigned for severe or moderately severe disability of the Group XXI muscles.  Id.

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected traumatic injury to the sternal area.  The competent evidence shows that, although the Veteran complains of pain as a result of this disability, it is not manifested by any injury to the muscles of respiration or thoracic muscle group.  For example, on VA muscles examination in May 2008, no relevant complaints were noted.  The Veteran reported that he had been involved in an MVA during active service and injured his sternum and neck.  The course of these injuries since onset had been stable and the Veteran received no current treatment.  No history of hospitalization, surgery, or debridement was noted.  The Veteran also reported that he had injured his chest muscle when his chest hit the steering wheel during the in-service MVA.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The only reported symptom associated with the Veteran's traumatic injury to the sternal area was pain as the Veteran denied decreased coordination, increased fatigability, weakness, uncertainty of movement, or flare-ups of muscle injury residuals.  Physical examination showed injuries to the left shoulder girdle and arm and pectoralis major (costosternal origin), full muscle strength, no intramuscular scarring, normal muscle function, no scars, no residuals of nerve, tendon, or bone damage, no muscle herniation, no loss of deep fascia or muscle substance, and no limitation of motion due to muscle disease or injury.  X-rays of the sternum were normal.  The diagnosis was residuals of injury to sternal area.

The Board acknowledges the Veteran's assertions and Board hearing testimony that his service-connected traumatic injury to the sternal area is more disabling than currently evaluated.  The competent evidence does not support these assertions, however, and shows instead that the Veteran's residuals of his service-connected traumatic injury to the sternal area are not manifested by any compensable disability.  There is no indication in the competent evidence (in this case, May 2008 VA muscles examination) that he experiences more than slight disability in the form of complaints of pain such that a compensable disability rating is warranted under DC 5321.  See 38 C.F.R. § 4.73, DC 5321 (2011).  The Veteran himself reported in May 2008 that his service-connected traumatic injury to the sternal area had been stable since its in-service onset.  This persuasively suggests that the Veteran's service-connected traumatic injury to the sternal area is not compensably disabling.  The Veteran's more recent VA outpatient treatment records show no complaints of or treatment for his service-connected traumatic injury to the sternal area.  Absent evidence of either moderate or severe or moderately severe muscle injury (i.e., a 10 or 20 percent rating under DC 5321), the Board finds that the criteria for a compensable disability rating for the Veteran's service-connected traumatic injury to the sternal area are not met.  Id.

The Board also finds that, because the level of disability experienced by the Veteran as a result of his service-connected traumatic injury to the sternal area has not changed during the appeal period, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

The Board finally finds that the evidence supports assigning a separate 10 percent rating, and no higher, for a scar associated with the Veteran's service-connected traumatic injury to the sternal area.  The Veteran testified before the Board in February 2009 that he had a painful scar associated with his service-connected traumatic injury to the sternal area.  See Board hearing transcript dated February 6, 2009, at pp. 21-22.  The competent evidence supports the Veteran's assertions.  For example, on VA scars examination in April 2010, the Veteran complained of a painful scar at the site of surgical treatment following an in-service MVA.  He denied any skin breakdown.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, twice a year, the area of his chest injury "will pop up and when I am lifting object[s] above my shoulder, the scar and surrounding area hurt."  Physical examination showed a deep, painful scar that was 0.2 centimeters (cm) maximum width and 2 cm maximum length, no signs of skin breakdown, inflammation, edema, or keloid formation.  The diagnosis was scar, anterior chest, more to the left side.  The Board notes that DC 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2011).  Because the competent evidence suggests that the Veteran has a painful scar associated with his service-connected traumatic injury to the sternal area, the Board finds that the criteria for a 10 percent rating, and no higher, for a scar associated with the Veteran's service-connected traumatic injury to the sternal area are met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected traumatic injury to the sternal area.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected traumatic injury to the sternal area is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected traumatic injury to the sternal area.  This is especially true because the zero percent rating currently assigned for the Veteran's traumatic injury to the sternal area effective July 28, 1976, contemplates slight disability.  This is also true because the Board has assigned a separate 10 percent rating for a scar associated with this disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported consistently to multiple VA examiners that he retired in June 2006 because he was eligible by age or duration of employment.  He did not indicate, and the competent evidence does not show, that he was hospitalized frequently for his service-connected traumatic injury to the sternal area.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for a bilateral foot disability is not reopened.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for arthritis of the arms, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area, is denied.

Entitlement to a compensable disability rating for traumatic injury to the sternal area is denied.

Entitlement to a separate 10 percent rating, and no higher, for a scar associated with service-connected traumatic injury to the sternal area is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area, can be properly decided.

As noted in the Introduction, this appeal was before the Board most recently in July 2009 when a remand was issued in order to accomplish certain development.  A review of the claims file indicates that the development requested by the Board in its most recent remand in July 2009 was not accomplished with respect to the Veteran's service connection claim for arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.

In its July 2009 remand, the Board directed the RO/AMC to schedule the Veteran for examination to determine the nature and etiology of his arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area.  See Board remand dated July 20, 2009, at pp. 9-10.  Unfortunately, although the Veteran was seen on VA joints examination in April 2010, the VA examiner who conducted this examination did not provide the opinion requested in the Board's July 2009 remand concerning the Veteran's claimed arthritis of the chest.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the April 2010 VA examiner did not provide the requested opinion concerning the contended etiological relationship between the Veteran's arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area and active service, the Board finds that the April 2010 examination is inadequate for VA compensation purposes with respect to this claim.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between his arthritis of the chest, including as secondary to service-connected cervical muscle strain and/or service-connected traumatic injury to the sternal area, and active service.  

Accordingly, the case is REMANDED for the following action:

1.  As requested in the Board's July 2009 remand, schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed arthritis of the chest.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the chest, if diagnosed, is related to active service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the chest, if diagnosed, was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities.  A complete rationale must be provided for any opinions expressed.

2.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


